Citation Nr: 1215212	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-02 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment of benefits from March 1, 1973 to January 17, 2008 for service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied entitlement to retroactive payment due to termination of benefits in 1974.

This appeal was previously before the Board in July 2011.  The Board remanded the claim so that the Veteran could provide any available treatment records for the period from 1973 to 2008.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  A February 1973 letter informing the Veteran of a scheduled examination was sent to the Veteran's last known address, and was returned as undeliverable.

2.  Later in 1973, the Veteran's benefits were discontinued for failing to report to a scheduled VA examination, and were subsequently terminated due to abandonment of the claim.

3.  While the Veteran provided a new address to VA in 1974 correspondence, he did not indicate a willingness to report for a VA examination, nor did he file a new claim regarding his bronchial asthma until 2008.

4.  There are no available records regarding treatment for bronchial asthma for the period between 1973 and 2008.


CONCLUSION OF LAW

The Veteran's claim of entitlement to payment of benefits from March 1, 1973 to January 17, 2008 for service-connected bronchial asthma is denied due to a failure to report for a scheduled examination, an abandonment of the claim, and a lack of evidence of demonstrating the severity of the disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.158, 3.655; 3.656 (1973); 38 C.F.R. §§ 3.158, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The critical facts in this case are not in dispute.  The Veteran developed bronchial asthma during active service.  The appellant's case was reviewed by a physical evaluation board for consideration, he was found unfit for duty, and he was released from service effective October 13, 1967.  He was paid severance pay of $2080.00, subject to withholding.  38 C.F.R. § 3.700(a)(3).

In January 1968 the Veteran filed a claim for service connection for bronchial asthma.  A February 1968 VA examination revealed widely scattered rales throughout each lung field and a slightly prolonged expiratory phase requiring no appreciable effort.  The examiner diagnosed extrinsic bronchial asthma, and opined that the condition was in partial remission.  An April 1968 rating decision granted service connection for VA purposes, and assigned a 10 percent evaluation.  

In December 1971, the Veteran's representative filed a claim on his behalf for an increased rating.  There is no evidence in the claims file to indicate what occurred following this claim.  There is no correspondence between the RO and the Veteran for this time period, and there is no indication that a VA examination was requested.  

In January 1973, the RO requested that a VA medical facility schedule the Veteran for a routine follow-up examination to determine the current severity of his bronchitis.  The local VA medical facility sent the Veteran a letter in February 1973 to his last known address of record.  The letter was returned, post-marked undeliverable, 'unclaimed," and "unknown on this route."  

The claims file contains two VA Form 20-6560 Notice of Benefit Payment Transactions.  The first indicated the Veteran's account was in suspense for six months or more, and that his severance payment was being recouped at a rate of $28.00 a month.  A VA Form 21-8046, signed in October 1973, noted the Veteran's recoupment had stopped effective March 1, 1973 due to "did not respond."  The second Form 20-6560 noted that the Veteran's account was terminated, and that at the time of termination the balance of his recoupment was $52.72.  The suspense date was noted to be March 1, 1973.  

In April 1973, the RO notified the Veteran at his last address of record, see 38 C.F.R. § 3.1(q) (For notice from VA to be valid, it must be sent to the "latest address of record."), that "persons receiving [compensation] benefits must undergo an examination when requested.  SINCE YOU FAILED TO REPORT for your scheduled examination, we have denied your claim."  The letter also informed the Veteran that no further action would be made by the VA unless he informed VA of his willingness to report for an examination.  This letter was not returned was undeliverable.

The Veteran contacted VA in December 1974 with a declaration of marital status.  This form included a different address than the one to which the 1973 letters had been sent.  He additionally contacted the VA several other times to request educational benefits.  At no time, however, did he express a willingness to report for a reexamination for his bronchial asthma.

In January 2008, the Veteran requested to "reopen a claim for asthma."  In March 2008, his representative noted that the Veteran was rated 10 percent for asthma, failed to report for an examination due to undeliverable mail, and that although a subsequent address was provided, no action was ever taken.  He requested an examination and for consideration of retroactive benefits.

The Veteran was afforded a VA examination in April 2008, and in a June 2008 rating decision he was found to meet the criteria for a 30 percent evaluation for bronchitis, effective January 17, 2008.  The code sheet attached to the June 2008 rating sheet indicated that the Veteran was rated at 10 percent from October 13, 1967, to include having a combined evaluation of 10 percent from October 13, 1967 to January 17, 2008.

In December 2008, VA notified the Veteran that they had denied retroactive payments for his bronchitis because he failed to report for an examination, and there was no evidence to show the Veteran attempted to respond to the April 1973 letter or to report for an examination.

In a December 2008 notice of disagreement the representative noted the Veteran's severance was being recouped at the rate of $21.00 a month, and that his repayment would have been in recoupment "until 1975."  The representative noted that the Veteran was not actually receiving VA monies in March 1973.  

In December 2009, the VA issued a corrected code sheet which indicated that the Veteran's 10 percent rating for bronchial asthma was discontinued due to inability to evaluate in March 1, 1973, and noted under the combined evaluation section that there was no combined rating percentage from March 1, 1973 to January 16, 2008.

In July 2011, the Board remanded the claim so that the Veteran could provide VA with evidence of treatment for his bronchial asthma from March 1973 to January 2008.  

The Veteran provided treatment records from November 2006 that he was being treated for chronic obstructive pulmonary disease.  The treatment records indicated the Veteran had "a history of asthma."

In October 2011 the Veteran stated he was unable to provide treatment records from March 1973 to January 2008 because the physicians who had treated him over the years were all deceased.  Additionally, the hospital where he received treatment closed in 1978, and he was unable to retrieve records for his treatment there.

The Veteran has presented the following arguments in support of his claim:  (1) the suspension of benefits should not have been made without referral to the rating board to determine if the condition was static; (2) the April 1973 letter erroneously noted the Veteran's claim was denied when it was actually a termination of his benefits without notice of procedural rights; (3) the April 1973 letter was not delivered, even though it was not returned as undeliverable, because it was sent to an address VA had already received return mail from; (4) the Veteran notified VA of his current mailing address in 1974, so VA should have contacted the appellant at that time to reschedule a VA examination; (5) the claim should have been considered under the disappearance provision of 38 C.F.R. § 3.158(c) rather than the abandonment provision of 38 C.F.R. § 3.158(b); (6) the code sheet on the June 2008 rating decision indicated the Veteran was in receipt of a 10 percent evaluation from October 13, 1967 to January 16, 2008; (7) the 10 percent rating was increased to 30 percent in January 2008, thus, the 10 percent rating should be considered protected under 38 C.F.R. § 3.951(b).

After a review of the claims file and pertinent laws and regulations, the Board finds that the Veteran is not entitled to payment of benefits from March 1, 1973 to January 17, 2008.  Given the complexity of the case the Board will address each of the Veteran's arguments in turn, before providing a summation of the determination.

VA did not have to refer the Veteran's disability to a rating board to determine if his disability was static prior to discontinuing his benefits.  Regulations provided that reexamination of a Veteran to determine the current severity of his disability would be scheduled not less than two years nor more than five years within the judgment of the last rating board unless the disability is established as static.  Static disabilities are described as: when examinations or medical evidence show the symptoms have persisted without material improvement for a period of five years or more, where the disability from disease is permanent in character and of such nature that there is no likelihood of improvement, where the Veteran is 55 years of age or older, or when the rating is prescribed the scheduled minimum rating.  See 38 C.F.R. § 3.327 (1973).  The Veteran's bronchial asthma was not found to be static prior to 1973.  Indeed, the 1968 VA examiner opined that the Veteran's bronchial asthma was in partial remission at that time.  Also, VA was attempting to schedule the Veteran for a routine follow-up examination when the request was returned as undeliverable, which indicates that the VA did not find the Veteran's asthma to be static.  He was not 55 years old or older in 1972, and the 1968 notation of partial remission shows that the disability showed material improvement and that the disability was not permanent in character.  

The April 1973 letter erroneously marked that the Veteran's claim for an increase was denied, where it should have marked that the Veteran's benefits were terminated.  While this letter was incorrectly marked, the Veteran has indicated that he did not receive this letter, and thus did not rely on it to his detriment.  The April 1973 letter was sent to his previously undeliverable address because that was the last address of record.  38 C.F.R. § 3.1(q) (1973).  Even if the Veteran had received the letter and relied on it to believe that his benefits were not terminated, there is no indication in the record that the Veteran contacted the VA regarding any claim for an increased rating for asthma again until 2008.  While the Veteran was "receiving" actual monies from VA at the time of his 1973 termination, he was being paid funds that were being applied as a matter of law to recoup severance pay.  Moreover, if the appellant had kept track of the recoupment of his severance pay, he knew or should have known that recoupment had completed sometime within the 25 years from 1973 to 2008.

The Veteran has argued that his 1974 contact with the VA regarding his marital status, which provided a different address, should have been sufficient for VA to contact the Veteran and reschedule an examination.  While these records are in the claims file right next to each other, in 1973, the letter he sent regarding his marital status may not have been seen by VA employees who addressed compensation benefits.  Regardless, VA determined that the Veteran had abandoned his claim when he failed to report for a VA examination.  The only way VA would have known to readdress the asthma rating would have been if the Veteran had specifically contacted VA regarding and discussed his asthma claim, or indicated a willingness to report for an examination.  

Where a veteran fails without adequate reason to respond to any order to report for a VA examination within one year from the date of request and payments have been discontinued, the claim for such benefits will be considered abandoned.  See 38 C.F.R. § 3.158(b)(1973).  38 C.F.R. § 3.655(f) additionally states that if a claim was abandoned, and the Veteran subsequently states that he is willing to report for examination, benefits may be paid from the date of receipt of the new claim if he reports for such examination within one year from the date of notice to report.  Thus, while the Veteran did provide an address to the VA in 1974, he did not file a new claim or indicate a willingness to report for a VA examination until 2008.

The Veteran has argued that his failure to keep VA apprised of his current address should not have been considered abandonment, but rather his disability benefits should have been addressed under the disappearance provision of 38 C.F.R. § 3.158(c).  Under 38 C.F.R. § 3.158(c) where payments of compensation have not been made or have been discontinued because a payee's present whereabouts is unknown, payments will be resumed effective the day following the date of last payment if entitlement is otherwise established, upon receipt of a valid current address.  Abandoned claims under 38 C.F.R. § 3.158 includes a section which specifically addresses a failure to report to a VA examination.  Where the Veteran fails without adequate reason to respond to an order to report for a VA examination within one year from the date of request and payments have been discontinued, the claim for such benefits will be considered abandoned.  See 38 C.F.R. § 3.158(b).  As 38 C.F.R. § 3.158(b) specifically addresses situations where there is a failure to report to a VA examination, the Board finds that the claim was properly addressed as abandoned.  Simply put, the canon of regulatory interpretation is that the more specific trumps the general.  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one...") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).  Here 38 C.F.R. § 3.158(b), directly addresses a failure to report to a VA examination.  It is more specific to the details of this case.  Hence, 38 C.F.R. § 3.158(b) is applicable.  However, even if the Board was to consider the Veteran to have disappeared, his payments could not be resumed prior to 2008 because there is no evidence to show that disability entitlement is "otherwise established" for the period from March 1973 to January 2008.  The Veteran indicated he sought treatment during this period, but that he was unable to obtain any treatment records for the entire period.  The earliest treatment record provided by the Veteran is from 2006 and does not address the severity of his asthma.  Thus, VA has no competent evidence demonstrating the severity of the Veteran's disability for the 25 years between his severance and his 2008 claim.

Lastly, the Veteran has argued that his 10 percent rating for bronchial asthma should be considered "protected" under 38 C.F.R. § 3.951.  Any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951 (1973)(2011).  While the March 2008 code sheet incorrectly indicated that the Veteran was rated 10 percent for his bronchial asthma from 1967 to 2008, an administrative printing error does not provide protective status under 38 C.F.R. § 3.951.  The Veteran was in receipt of a 10 percent rating for his bronchial asthma from 1967 to 1973 continuously, which falls far short of the required 20 years to receive "protected" status.  The Veteran's compensation benefits were discontinued in 1973.

It must be noted that the United Stated Court of Appeal for Veterans Claims (Court) held in Hyson v. Brown, 5 Vet.App. 262 (1993), that it is the burden of the veteran to keep VA appraised of his whereabouts.  Additionally, the Court has held that the VA's duty to assist the veteran in the proper development of his claim is "not always a one-way street" and that the veteran must be prepared to cooperate with the VA's efforts to obtain all relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  If a veteran chooses to make his whereabouts unknown while at the same time pursuing a claim for VA benefits, that is his choice and he must bear any adverse consequences of such action.  

The Board notes that the effective date of discontinuance of compensation for a Veteran under 38 C.F.R. § 3.501 directs to 38 C.F.R. § 3.655 for failure to report for a VA examination, and to 38 C.F.R. § 3.656 for disappearance of the Veteran.  

When a Veteran without adequate reason fails to report for a VA examination, the awards to the veteran will be discontinued (except as adjustments for static disabilities, which do not apply in this case).  38 C.F.R. § 3.655(a)(1973).  If the claim is was abandoned, and the Veteran subsequently states that he is willing to report for examination, benefits may be paid from the date of receipt of the new claim if he reports for such examination within one year from date of notice to report.  38 C.F.R. § 3.655(f)(1973).  

The Veteran's benefits were discontinued March 1, 1973, the first day of the first month following notice to VA that the appellant's whereabouts were unknown.  While the 1973 version of 38 C.F.R. § 3.655 included directions for the resumption of benefits following discontinuance, the current version of 38 C.F.R. §  3.655 (in effect at the time the Veteran filed his claim in 2008) does not.  Even if the resumption criteria were applicable to a claim filed in 2008, the Veteran abandoned his claim, and thus his benefits would not have been paid earlier than the date of his new claim.  See 38 C.F.R. § 3.655(f).  

The provisions of 38 C.F.R. § 3.656, which addresses the disappearance of veterans, noted that when any Veteran disappeared for 90 days or more and his whereabouts remained unknown to the members of his family and the VA, disability compensation may be paid to his wife, children and parents.  As this claim does not involve the Veteran's wife, children or parents attempting to receive compensation due to the disappearance of the Veteran, it is not applicable to this claim.

The Veteran's failure to keep the VA appraised of his current address resulted in the discontinuation of his benefits, and subsequent termination of the VA's recoupment of his severance and any subsequent compensation he would have received.  The Board recognizes that the VA failed to send a notification letter regarding the termination of the Veteran's benefits, and incorrectly sent a letter that the Veteran's claim had been denied for failure to report to an examination.  While this failure of the VA to properly inform the Veteran of the termination of his benefits is evidenced by the record, the Veteran has stated that he did not receive this incorrect notification because it was sent to an address where he no longer resided.  Thus, while the procedural history of the termination of his benefits was not carried out satisfactorily, it did not influence the actions of the Veteran because he would not have received any notification from the VA regarding his compensation claims because he did not inform them of his new address.  

The address provided in 1974 was attached to a marital status declaration, and did not include any statement regarding the Veteran's bronchial asthma.  In fact, the Veteran did not write to the VA at any point between 1973 and 2008 regarding his service-connected disability.  Regardless, even if the Board were inclined to treat the Veteran's claim as a disappearance instead of an abandonment, or if the Board were to incorrectly apply 1973 resumption regulations to a 2008 claim, the Veteran is unable to provide any evidence regarding the severity of his condition between n1973 to 2008, rendering it is impossible for VA to provide a rating without any evidence of the severity of the disability.  While there is no retroactive benefits regulation specifically applicable in this case, 38 C.F.R. § 3.156 notes that retroactive evaluation of a disability must be supported adequately by medical evidence.  38 C.F.R. § 3.156(c)(2011).  

Based on the foregoing, the Board finds that the Veteran failed to keep VA apprised of his whereabouts and subsequently failed to report for a reexamination resulting in the discontinuance of his benefits.  As he did not write to VA regarding his asthma within one year of the date of the examination, he abandoned his claim and his benefits were properly terminated.  The Veteran did not contact VA to institute a new claim regarding his asthma until 2008, and thus VA had no duty to attempt to schedule him for a VA examination after his benefits were discontinued until 2008.  Even if VA were to provide retroactive benefits, his inability to provide any medical evidence of the severity of his condition for 25 years makes it impossible for VA to adequately rate his disability for that time period.  As such, the Board finds that the Veteran is not entitled to benefits from March 1, 1973 to January 17, 2008 for his bronchial asthma.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to payment of benefits from March 1, 1973 to January 17, 2008 for service-connected bronchial asthma is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


